Title: From Thomas Jefferson to William Munford, 17 October 1820
From: Jefferson, Thomas
To: Munford, William

Sir  Monticello Oct. 17. 20I have this day duly executed, and now inclose the bond you were so kind as to prepare & forward me for the 20,000 D. now proposed to be borrowed of the Literary fund by the Visitors of the University. and I have executed it as I found it prepared, requiring that the interest should commence on the 1st day of the present month. it is a question however which it is my duty to refer to the  justice of the  President and directors whether the interest should commence before the money is placed under the order of the University? I must observe at the same time that the sooner this is done the more desirable on our part, as the Procter informs me that the necessities of his workmen render the final order for the money very urgent.I tender you the assurance of my great esteem & respectTh: Jeferson